Citation Nr: 1430178	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  10-39 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  He was awarded the Purple Heart and Combat Infantry Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In a September 2010 substantive appeal, the Veteran requested a Board hearing.  The hearing request was subsequently withdrawn in a May 2014 letter from the Veteran's representative.  See 38 C.F.R. § 20.704(e).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required


FINDING OF FACT

For the appeal period, the Veteran's PTSD was manifested by social and occupational impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)), defines VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  In this case, compliant VCAA notice was provided in May 2009 and August 2009 letters.

The record also reflects that VA made reasonable efforts to obtain relevant records.  In this regard, the record includes the Veteran's service treatment records (STRs), VA treatment records, private treatment records, and VA examination reports. 

After a careful review of the record, the Board finds that all necessary development has been accomplished, and therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not suggested the existence of any additional pertinent evidence not yet received.

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's PTSD is currently rated as 50 percent disabling.  He filed a claim for an increased rating in May 2009.

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In evaluating the evidence, the Board has considered the Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 
50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.

During the period on appeal, the Veteran was afforded two VA PTSD examinations.  At the August 2009 examination, the examiner noted the Veteran's complaints of having a lot of panic attacks, not being able to sleep, and not wanting to go outside.  The examiner stated that there was an upsurge of PTSD symptoms during the past two years.  The examiner noted the following symptoms: persistent difficulty falling asleep and remaining asleep, poor sleep quality, recurrent specific and non-specific nightmares about the Veteran's exposure in Vietnam, inadvertently hitting or kicking his wife in his sleep, unwanted intrusive thoughts about his Vietnam exposure, and flashbacks concerning traumatic events to which he was exposed when he worked as a fireman.

Regarding the effects of the Veteran's PTSD symptoms on social interactions, the examiner noted: the Veteran has become increasingly socially withdrawn during the past two years; when in public, he is watchful, wary, and suspicious of people around him; he often sits with his back to the wall; and he is hypervigilant in all settings, and easily startled by loud noises, sudden movements, or certain smells.  The examiner also stated that the Veteran is quick to become irritable and angry, but he is not as argumentative as he was previously and that he is often critical and impatient with his wife.

The examiner reported that the Veteran tries to avoid watching information about all wars.  The Veteran reported increasing difficulty with his memory during the past two years and attributed it to the time he has on his hands and his increasing feelings of anxiety and depression.  The examiner noted: Veteran has episodes of acute anxiety; is often anxious about leaving home; and does not suffer from multiple symptoms of panic disorder, but is frequently anxious.  The examiner reported that the Veteran was depressed and was not depressed until the past two years.  The Veteran's depressive symptoms include frequent depressed mood, crying, social isolation, irritability, sleep variability, lack of energy, lack of interest in usual activities, and difficulty concentrating.

The examiner noted that the Veteran had not been psychiatrically hospitalized, entered outpatient mental health care in a VA PTSD Program in 2008, and is seen weekly for groups and every three months for psychotropic medications, to include venlafaxine, alprazolam, and zolpidem.

For the mental status examination, the examiner reported: the Veteran maintained eye contact well; is considered to be a truthful and reliable historian; speech and thought processes were goal directed; behavior was normal during the meeting; no psychomotor abnormalities; oriented in all spheres; memory function was good, no memory deficit could be elicited; the Veteran became anxious and sad as he described his exposure to traumatic events; is not acutely suicidal, homicidal, psychotic, manic, hypomanic, obsessive, or compulsive; and fund of knowledge, abstracting ability, mathematical calculating ability, insight, and judgment are good.

The examiner opined that the Veteran is capable of performing some work.  However, he is clearly not able to withstand emotional stress as well as he did 
while he served as a fire fighter, and the Veteran has opted for complete retirement.  During his last job he frequently became irritable, agitated, anxious, and depressed.  However, in a structured environment with positive support, the Veteran would be able to perform work from a mental health point of view.

The GAF score assigned was 55.  The examiner stated that persistent avoidance of stimuli associated with the traumatic events includes restrictive range of affect, feelings of detachment from others, and markedly diminished participation in external activities.  He also noted persistent symptoms of increased arousal are manifested by falling asleep, difficulty remaining asleep, irritability, outbursts of anger, intermittent difficulty concentrating, hypervigilance, and exaggerated startle response.  The disturbance has caused impairment in the Veteran's social and occupational functioning.  Although the Veteran performed well at his occupation as a fireman, he was irritable, anxious, and depressed during his last term of employment, and the Veteran has become increasingly socially withdrawn during the past two years.

At the September 2011 VA examination, the same examiner noted that the Veteran complained, "I can't function any more.  I find myself crying at the drop of a hat.  
I verbally abuse everybody around me."  The notes about the Veteran's PTSD symptoms were essentially the same as at the last VA examination.  The examiner noted that the Veteran was seeing a doctor every six week after previously seeing her every six months.  His medications were alprazolam, venlafaxine, and bupropion.

The examiner noted: the Veteran was clearly anxious during the meeting; his right leg was pumping up and down; and he became tearful when he spoke about his inability to get along with people and how he treats his wife.  The examiner stated that the Veteran has significant difficulty establishing and maintaining work and social relationships, that he is significantly socially withdrawn, and that he is quick to become irritable, anxious, and angry in all settings.  The GAF score was 51.

The Board notes that the VA group therapy notes were generally consistent in reporting that the Veteran was an active participant, no suicidal or homicidal ideation, affect was congruent with mood, and thoughts were goal-oriented and logical.  The VA treatment records were consistent with the VA examination reports.

Symptomatology should be the primary focus when deciding entitlement to a given disability rating under 38 C.F.R. § 4.130, but the criteria also require that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran exhibited some symptoms listed in the criteria for a 70 percent rating.  The evidence shows occupational and social impairment with deficiencies in work and family relations, and some disturbance of mood due to symptoms including depression, irritability, difficulty in adapting to stressful circumstances including work, and inability to establish and maintain effective relationships.  The VA examiner noted at the 2009 examination that he would not be able to withstand emotional stress as well as he did while he served as a fire fighter, opting for retirement instead, and that the Veteran had increasing PTSD symptomatology over the prior two years.

Other symptoms listed as examples of the impairment level of a 70 percent rating were clearly not shown during the rating period.  Obsessional rituals, speech problems, spatial disorientation, and hygiene problems were not identified on 
VA examination.  However, as noted previously, in determining the applicable disability rating, it is not expected that all cases will show all the findings specified, especially with the more fully described grades of disabilities.  38 C.F.R. § 4.21.  Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that 
are not listed in the rating criteria, but contributed to his overall impairment.  The symptoms included intrusive thoughts, frequent anxiety, sleep disturbances including nightmares, avoidance of thoughts, withdrawal, hypervigilance, and exaggerated startle response.  

While the Board acknowledges that the GAF scores assigned do not reflect impairment consistent with a higher rating, the Board finds that after a review of 
the record and resolving all doubt in the Veteran's favor, the Veteran's PTSD symptomatology is more nearly approximates the criteria for a 70 percent rating. 

However, the evidence throughout the entire appeal period does not demonstrate total occupational and social impairment which would warrant a 100 percent 
rating.  The evidence shows that the Veteran's PTSD symptoms interfere with his occupation and social functioning, but his symptoms do not rise to the level of total occupational and social impairment.  In this regard, the Veteran has maintained a marriage for over 30 years, and both VA examiners found the Veteran would be able to do some work.  Moreover, none of the symptomatology listed in the 100 percent rating criteria have been shown, nor do the GAF scores assigned suggest total social and occupational impairment.  Accordingly, an evaluation in excess of 70 percent is not warranted. 

Therefore, the Board finds that the Veteran is entitled to disability rating of 70 percent, but no higher, for his PTSD.  The preponderance of the evidence is against the assignment of a higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Extraschedular Consideration

As a final matter, the Board has also considered whether the Veteran's PTSD has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Here, the rating criteria reasonably describe the Veteran's disability level 
and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that not all of 
his symptomatology is specifically listed in the schedular criteria, pursuant to Mauerhan, the terminology in the rating criteria permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Thus, the Veteran's disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 


ORDER

A 70 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of VA monetary benefits.


REMAND

In a November 2013 Informal Hearing Presentation, the Veteran's representative contends that the Veteran is unable to maintain substantial, gainful employment because of his service-connected disabilities.  However, the current VA examinations do not provide an opinion on whether the Veteran is unemployable based on all service-connected disabilities, without regard to the effects of age or nonservice-connected conditions.  Such opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to a VA physician or a vocational specialist to obtain an opinion as to whether the combination of the Veteran's service-connected disabilities render the Veteran unemployable.  The Veteran is service-connected for: PTSD (70%); coronary artery disease (30%); cataracts, diabetes type II, right upper extremity peripheral neuropathy, left upper extremity peripheral neuropathy (20% each); bilateral tinnitus, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, (10% each); fragment wound scars on the nose and left ear, hearing loss, erectile dysfunction, and right upper fragment wound scars (0% each).  The Board notes the Veteran reported he last worked full-time in February 2006, but worked part time until 2008.

Following review of the claims file, the examiner 
should opine whether the Veteran's service-connected disabilities, when considered together, render the Veteran unable to obtain or maintain gainful employment, without regard to the Veteran's age or nonservice-connected disabilities.  The examiner should explain the medical basis for the conclusion reached. 

2.  Thereafter, the claim for TDIU should be readjudicated.  If the claim remains denied, issue a supplemental statement of the case and afford the 
Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


